872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Fern E. ROLAND, DS# 142499, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.Antoinette ROBINSON, DS# 119156, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.

No. 88-2586.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1988.Decided March 27, 1989.
Fern E. Roland, Antoinette Robinson, appellants pro se.
Linda Jenkins Thomason, Mays & Valentine, Michael Lewis Cook, Skadden, Arps, Slate, Meagher & Flom, for appellee.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Fern E. Roland and Antoinette Robinson appeal the district court's order disallowing their Dalkon Shield claims.  We affirm without prejudice to their right to request the district court to review the disallowances under Fed.R.Civ.P. 60(b).


2
Appellants' claims were disallowed in July 1987 because they failed to return a questionnaire providing additional information about their claims.  They each filed a motion for reconsideration, and the special master recommended reinstating their claims.  Accordingly, the district court gave them another opportunity to return the questionnaire by December 21, 1987.  Neither appellant returned the questionnaire, and the district court therefore disallowed their claims.


3
We recently ruled that returning a questionnaire by the deadline set by the district court was necessary to establish a valid Dalkon Shield claim against A.H. Robins under the provisions of the Bankruptcy Code.   In re A.H. Robins Co., 862 F.2d 1092 (4th Cir.1988).  As appellants failed to comply with this requirement, the district court acted properly in disallowing their claims.  Thus, we affirm its decision.


4
We note that the district court may reinstate a Dalkon Shield claim if a claimant files a Fed.R.Civ.P. 60(b) motion asking for reinstatement and if the district court decides that such relief is warranted.   Maressa v. A.H. Robins Co., 839 F.2d 220 (4th Cir.), 109 S.Ct. 76 (1988).  Accordingly, our affirmance is without prejudice to appellants' right to file such a Rule 60(b) motion.   In re A.H. Robins Co., 862 F.2d at 1097.


5
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


6
AFFIRMED.